Citation Nr: 0803291	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO. 97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for disability of the 
2nd, 3rd, 4th, and 5th fingers of the right hand, claimed as 
ankylosis.

2. Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease, prior to January 10, 
2005.

3. Entitlement to a rating in excess of 60 percent for 
hypertensive cardiovascular disease, effective January 10, 
2005 through July 11, 2006.

4. Entitlement to a rating in excess of 60 percent for 
hypertensive cardiovascular disease, effective November 1, 
2006.

5. Entitlement to a rating in excess of 40 percent and for 
the residuals of a fractured right thumb.

6. Entitlement to a total rating due to unemployability 
caused by service-connected disabilities.
7. Entitlement to a permanent and total disability rating for 
pension purposes. 

8. Entitlement to an effective date prior to August 1, 1990, 
for additional compensation for the veteran's dependents.

(The issue of entitlement to Survivors and Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code is the subject of a separate decision and will be 
sent to the veteran and his attorney under separate cover.)

(The issue of whether the payment of attorney fees in the 
amount of $1069.36, based on a February 24, 2006 rating 
decision, were correctly calculated is also the subject of a 
separate decision and will be sent to the veteran and his 
attorney under separate cover.)


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

In November 1996, the RO denied the veteran's claim for a 
rating in excess of 30 percent for hypertensive 
cardiovascular disease and his claim for a rating in excess 
of 10 percent for the residuals of a fracture of the right 
thumb. The veteran disagreed with those decisions and 
appealed to the Board of Veterans' Appeals (Board).
In March 2001, the Board confirmed and continued 30 percent 
for hypertensive cardiovascular disease. However it raised 
the rating to 20 percent for the residuals of a fracture of 
the right thumb. The following month, the RO assigned August 
28, 1996, as the effective date of that increase.

In February 2002, pursuant to a joint motion by the veteran 
and VA (the parties), the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's March 2001 
decision denying an increased rating for hypertensive 
cardiovascular disease. Pursuant to the joint motion, the 
Court also vacated the Board's decision in so far as it did 
not grant a rating in excess of 20 percent for the residuals 
of a fracture of the right thumb. The Court then remanded 
those matters to the Board for further development.

In February 2003, following additional development of the 
record, the Board raised the rating to 40 percent for the 
veteran's right thumb disability. The Board informed the 
veteran that the issue of an increased rating for 
hypertensive cardiovascular disease would be the subject of a 
later decision. Later in February 2003, the RO assigned 
August 28, 1996, as the effective date of the 40 percent 
rating for the veteran's service-connected right thumb 
disability.

In September 2003, pursuant to a joint motion of the parties, 
the Court vacated the Board's February 2003 decision denying 
a rating in excess of 40 percent for the residuals of a 
fracture of the right thumb. The joint motion noted that the 
Board had considered evidence that had not been considered by 
the RO but that the veteran had not submitted a waiver 
permitting the Board to do so. The joint motion also noted 
that the Board had to consider the possibility of an 
extraschedular rating. The Court then remanded the matter to 
the Board for readjudication consistent with the joint 
motion.

In September 2003 and October 2004, respectively, the Board 
considered the issue of an increased rating for hypertensive 
cardiovascular disease and the issue of an increased rating 
for the residuals of a fractured right thumb. In each case, 
the Board noted that since it remanded those issues in 
February 2003, the United States Court of Appeals for the 
Federal Circuit had issued a decision which had resulted in 
changes in the manner in which the Board developed appeals. 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed. Cir. 2003). Therefore, in September 2003 
and October 2004, the Board remanded those issues, in part, 
for further development consistent with those changes.

In February 2006, following the requested development, the RO 
granted a 60 percent rating for the veteran's hypertensive 
cardiovascular disease, effective January 10, 2005. 

By a rating action in June 2007, the RO assigned the veteran 
a 100 percent rating a period of hospitalization and 
convalescence for his service-connected heart disorder. 
38 C.F.R. § 4.29, 4.30 (2007). That rating was effective July 
12, 2006 through October 31, 2006. Effective November 1, 
2006, the 100 percent rating was reduced to 60 percent.

By a rating action in February 2006, the RO denied the 
veteran's claim of service connection for disability of the 
2nd, 3rd, 4th, and 5th fingers of the right hand, claimed as 
ankylosis. 

The issues of entitlement to a rating in excess of 60 percent 
for hypertensive cardiovascular disease, effective January 
10, 2005 through July 11, 2006; entitlement to a rating in 
excess of 60 percent for hypertensive cardiovascular disease 
effective November 1, 2006; and entitlement to a total rating 
due to unemployability caused by service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

After reviewing the record, the Board finds that the veteran 
has filed a timely notice of disagreement as to service 
connection for disability of the 2nd, 3rd, 4th, and 5th fingers 
of the right hand, claimed as ankylosis - last denied in a 
February 2006 rating decision. That issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).


FINDINGS OF FACT

1. Prior to January 10, 2005, hypertensive cardiovascular 
disease was manifested primarily by complaints of chest pain, 
and dyspnea; diastolic readings of 100 or less; a workload 
capacity of at least 8 METS; and an ejection fraction of at 
least 55 percent.

2. The right thumb disability is manifested by functional 
limitation equal to amputation of the right thumb with 
metacarpal resection. 

3. The veteran had active military service for more than 90 
days during the Korean conflict and is over 65 years of age.

4. The veteran's income exceeds that required for entitlement 
to a permanent and total rating for pension purposes. 

5. The veteran's sole dependent is his wife.

6. Since August 28, 1990, the veteran's combined disability 
rating for his multiple service-connected disabilities has 
been at least 30 percent.

7. Effective August 28, 1990, the veteran has been paid 
compensation at the rate for a veteran with one dependent. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
hypertensive cardiovascular disease, prior to January 10, 
2005 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 7007 (2005).



2. The criteria for a rating in excess of 40 percent and for 
the residuals of a fractured right thumb have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 
4.68, 4.71a, Diagnostic Code 5152 (2007).

3. The criteria for a permanent and total rating for pension 
purposes have not been met. 38 U.S.C.A. §§ 1513, 1521, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 
3.342 (2007).

4. The criteria for an effective date prior to August 28, 
1990, for additional compensation for the veteran's 
dependents have not been met. 38 U.S.C.A. § 1115 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.4(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of the 
following issues: entitlement to a rating in excess of 30 
percent for hypertensive cardiovascular disease, prior to 
January 10, 2005; entitlement to an increased rating for 
right thumb disability; and entitlement to a permanent and 
total disability rating for pension purposes. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.A. § 5103; 38 CFR 
§ 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters dated in January 2002, December 2004, and March 
2006, the RO notified the veteran regarding the information 
and evidence necessary to substantiate his claims for 
increased ratings for his service-connected cardiovascular 
disease and right thumb disability and his claim for pension, 
as well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claims.

In March and April 2006, the RO notified the veteran that 
once service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claims for increased ratings and for 
pension, any defect with respect to the timing of that notice 
was harmless error. 
In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). Not only did the foregoing notices provide 
such information, the veteran and his representative 
submitted a substantial amount of additional argument and 
evidence with respect to his claims. Moreover, neither the 
veteran nor his representative challenged the assigned 
ratings based on any lack of understanding of the evidence 
and information necessary to support those claims. See 
Mayfield, supra (due process concerns with respect to notice 
requirements must be pled with specificity). 

VA has met its duty to assist the veteran in the development 
of information and evidence necessary to support his claims 
for entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease, prior to January 10, 
2005; entitlement to an increased rating for right thumb 
disability; and entitlement to a permanent and total 
disability rating for pension purposes. All relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. He has not identified any further 
outstanding evidence, which could be used to support any of 
those claims. 

As such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claims. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, further action 
is unnecessary in order to meet VA's statutory duty to notify 
and assist the veteran in the development of his claims for 
increased ratings and pension. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of those 
issues. 

With respect to the issue of entitlement to an effective date 
prior to August 1, 1990, for additional compensation for the 
veteran's dependents, the law and not the facts is 
dispositive. As such, no amount of development would allow 
the veteran to prevail. Such development would serve no 
useful purpose and, therefore, need not be performed in meet 
VA's statutory duty to assist the veteran in the development 
of his appeal See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VA's statutory duty to notify and assist the veteran 
in the development of his claims does not affect matters on 
appeal from the Board when the question is limited to 
statutory interpretation.) 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. 

Analyses

The Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007). The analysis in the following decision is, therefore, 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

A. Heart Disease Prior to January 10, 2005

The veteran contends that prior to January 10, 2005, his 
service-connected heart disease was manifested by chest pain, 
shortness of breath, and dyspnea on exertion. He states that 
due to his hypertensive heart disease, he was forced to 
terminate his employment in the 1980's. He also states that 
since that time, he has been unable to perform more than 
light manual labor and has been precluded from performing 
many household chores. Therefore, he maintains that the 
rating for his service-connected heart disease should have 
been more than 30 percent for the period prior to January 10, 
2005. 

From the time the veteran filed his claim until January 10, 
2005, the veteran's hypertensive cardiovascular disease was 
manifested primarily by diastolic readings of no more than 
100 and complaints of chest pain, shortness of breath, and 
dyspnea on exertion. Such findings did not meet or more 
nearly approximate the criteria for a higher rating. 
Accordingly, the appeal is denied.

At the outset of the veteran's claim, as now, hypertensive 
cardiovascular disease was rated in accordance with 38 C.F.R. 
§ 4.104, Diagnostic Code 7007. A 30 percent rating was 
warranted when there was definite enlargement of the heart, 
sustained diastolic hypertension of 100 or more, and moderate 
dyspnea on exertion. A 60 percent disability rating was 
warranted when there was marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond the mid-
clavicular line, sustained diastolic hypertension of 120 or 
more which may later have been reduced, dyspnea on exertion, 
and preclusion of more than light manual labor. 

During the course of the appeal, VA issued revised 
regulations for the evaluation of diseases of the heart and 
diseases of the arteries and veins, as set forth in 38 C.F.R. 
§ 4.104, Diagnostic Codes 7000-7017 and 7100-7123. Those 
revisions became effective January 12, 1998. VA Schedule for 
Rating Disabilities, the Cardiovascular System, 62 Fed. Reg. 
65,207, 65,215 (Dec. 11, 1997) (codified as amended at 
38 C.F.R. § 4.104). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. 
VAOGCPREC 7-2003. The Board will, therefore, evaluate the 
veteran's service-connected hypertensive cardiovascular 
disease under both the former and the current schedular 
criteria. However, the revised criteria may not be applied to 
any time period before the effective date of the change. See 
38 U.S.C.A. § 5110(g) (West 2002 and Supp. 2007); VAOPGCPREC 
3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997). 

Under the revised regulations, a 30 percent rating is 
warranted for hypertensive cardiovascular disease when the 
veteran has a workload which is greater than 5 MET's but not 
greater than 7 MET's and which results in dyspnea, fatigue, 
angina, dizziness, or syncope. A 30 percent rating is also 
warranted when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray. 38 
C.F.R. § 4.104, Diagnostic Code 7007.

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or; when there is a workload of greater than 3 MET's but not 
greater than 5 MET's which results in dyspnea, fatigue, 
angina, dizziness, or syncope. A 60 percent rating is also 
warranted when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent. Id.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of MET's at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of MET's by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in MET's and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2). 

The Board provided the veteran with the new regulatory 
criteria in the April 1998 Supplemental Statement of the 
Case. Since that time, the veteran and his representative 
have submitted additional argument and evidence; and the RO 
has readjudicated the veteran's claim on many occasions. The 
veteran had substantial opportunity to participate in the 
development of his claim for an increased rating for heart 
disease and he has availed himself of that opportunity. 
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim. Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Evidence submitted in support of the veteran's claim reflects 
the veteran's treatment prior to January 10, 2005, by VA; by 
private practitioners, including P. H., M.D.; and through 
private facilities, including Carolina Heart, Beaufort County 
Hospital, Martin General Hospital, and Pitt County Memorial 
Hospital. 

Prior to January 10, 2005, the veteran's hypertensive 
cardiovascular disease was manifested primarily by diastolic 
readings of no more than 100 and complaints of chest pain, 
shortness of breath, and dyspnea on exertion. However, there 
was no competent evidence of an apex beat beyond the mid- 
clavicular line, or preclusion of more than light manual 
labor. X-rays did not confirm marked enlargement of the 
heart. Radiographic studies, electrocardiograms, and 
echograms were generally negative for cardiac hypertrophy or 
dilatation. Moreover, the veteran's workload capacity was 
greater than 5 MET's. The record was also negative for any 
competent evidence of congestive heart failure, either acute 
or chronic and the ejection fraction was consistently above 
50 percent. 

Following a VA examination in September 2000, the examiner 
found that the veteran's hypertension was uncontrolled and 
that he had left ventricular hypertrophy. However, the 
examiner noted that there was no restriction on the veteran a 
workload capacity of 10 MET's. The following month, an 
echocardiogram, performed at Beaufort County Hospital 
confirmed the presence of left ventricular hypertrophy and a 
trace of mitral regurgitation. However, the ejection fraction 
was 72 percent.

In May and August 2002, stress testing and an echocardiogram 
performed by VA confirmed that the presence of mild left 
ventricular hypertrophy and revealed an ejection fraction of 
55 percent. In August 2002 and January 2003, physicians from 
the Cardiology Service at the VA Medical Center in Durham, 
North Carolina, confirmed that such findings revealed no 
significant underlying coronary disease. 

In January 2004, the veteran underwent a VA examination which 
revealed mild hypertensive cardiovascular disease, in part, 
which the examiner found difficult to control. Nevertheless, 
the veteran's diastolic readings were all 90 or below and his 
estimated workload capacity was 8 to 10 METS. Although the 
examiner reported some enlargement of the heart, chest X-rays 
were normal, and an echocardiogram revealed an ejection 
fraction of 68 percent.

The veteran contends that he was not treated fairly during 
the examination, however, the findings on that examination 
were generally consistent with those reported by other 
practitioners both inside and outside the VA framework, and 
there is no reason evidenced by the record to suggest that 
the veteran is qualified to render an opinion as to the 
probative worth of the examination. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  
. 
In February and March 2004, further workup at Carolina Heart 
Clinic, including an echocardiogram and pharmacologic stress 
test, showed an ejection fraction of 55 to 60 percent and a 
mildly dilated left ventricle.

In August 2004, the veteran was admitted for complaints of 
chest pain and shortness of breath, and an angiogram revealed 
non-obstructive coronary artery disease. 

Although the foregoing findings are generally consistent, the 
veteran's private physician suggests that the veteran's 
service-connected heart disease is productive of considerably 
greater impairment. 

In November 2004, P. H., M.D. reported that the veteran's 
cardiovascular status had deteriorated markedly over the 
previous two years. He stated that the veteran experienced 
dyspnea at rest and inability to walk more than 20 yards 
without experiencing severe dyspnea. He considered the 
veteran to be Class IV functionally compared to the criteria 
set forth by the New York Heart Association. Dr. H. opined 
that the veteran's status would only worsen and the physician 
expected him to soon be oxygen dependent. 

Despite Dr. H.'s conclusion, the preponderance of the 
foregoing evidence shows that the veteran's hypertensive 
cardiovascular disease was productive of a lesser degree of 
impairment. Dr. H.'s clinical records show that the veteran's 
hypertension was manifested primarily by diastolic readings 
of 100 or less and that his chest X-rays were essentially 
negative for heart disease. Moreover, early in January 2005, 
following a workup for complaints of chest pain, Dr. H. 
concluded that the veteran was Class II/III functionally 
under the criteria from the New York Heart Association. 
Furthermore, records from other sources show that the veteran 
does participate in exertional activities. For example, 
during a September 2000 VA examination, it was noted that the 
veteran had done some construction work the previous year, 
and in February 2002, VA outpatient treatment records show 
that he had been mowing his yard. Even Dr. H.'s clinical 
records show that in May 2004, the veteran was using a "weed 
eater," while working in his yard. Dr. H.'s opinion as to 
the severity of the veteran's heart disease was in the 
minority. 

The preponderance of the evidence, dated prior to January 10, 
2005, shows that the veteran's hypertensive cardiovascular 
disease was manifested primarily by diastolic readings of no 
more than 100 and complaints of chest pain, shortness of 
breath, and dyspnea on exertion. However, there was no 
competent evidence of an apex beat beyond the mid- clavicular 
line, or preclusion of more than light manual labor. X-rays 
did not confirm marked enlargement of the heart. X-rays, 
electrocardiograms, and echograms were generally negative for 
cardiac hypertrophy or dilatation. Moreover, the veteran's 
workload capacity was greater than 5 MET's. 

The record is also negative for any competent evidence of 
congestive heart failure, either acute or chronic and the 
ejection fraction was consistently above 50 percent. Such 
findings more nearly reflects the criteria for a 30 percent 
rating under both the old and new VA regulations for 
evaluating the veteran's hypertensive cardiovascular disease. 
Therefore, an increased rating is not warranted for that time 
frame, and the 30 percent rating in effect prior to January 
10, 2005 is confirmed and continued. 

B. The Right Thumb

Apart from his pending claim of service connection for a 
disability of the 2nd, 3rd, 4th, and 5th fingers of the right 
hand now pending remand action for the issuance of a 
Statement of the Case, the veteran contends that his right 
thumb disability has rendered his right hand essentially 
useless. He argues that he is unable to pursue his trade as a 
carpenter and that he is unable to do the simplest things 
such as tying his shoes, buttoning a shirt, combing his hair, 
or picking up a piece of paper. He contends that the 
remaining function in his hand could be accomplished equally 
well by an amputation stump with prosthesis. Therefore, he 
maintains that a higher schedular rating is warranted due to 
loss of use of the right hand.

The veteran is not currently in receipt of service connection 
for a right hand disorder, only a right thumb disorder, for 
which the maximum schedular evaluation has been assigned. The 
evidence and procedural posture of this matter is such that 
the Board may evaluate the veteran's claim for an increased 
rating of the thumb, without reference to a claim of service 
connection for the remaining fingers of the right hand, or 
the right wrist which are being remanded below. 

The claims are not inextricably intertwined. A claim is 
inextricably intertwined only if the RO would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (For the proposition as cited).
 
The veteran's right hand is his major extremity. The 
veteran's right extremity is his major, or dominant, 
extremity.  38 C.F.R. § 4.69. Impairment of a major upper 
extremity can frequently result in a rating higher than that 
assignable for impairment of the minor upper extremity. 

The veteran currently receives a 40 percent schedular rating 
for his service-connected right thumb disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5152. As noted, that is 
the highest schedular evaluation warranted for amputation of 
the veteran's right thumb of the major hand. However, he 
maintains that a higher schedular rating is warranted because 
the right thumb disability has rendered the hand effectively 
useless. Therefore, he maintains that a higher rating is 
warranted for loss of use of the right hand, as if the entire 
hand had been amputated. 38 C.F.R. § 4.71a, Diagnostic Code 
5125.

The preponderance of the competent evidence of record shows 
that the veteran's right thumb disability is manifested 
primarily by tenderness to palpation, swelling, and 
limitation of motion such that he is unable to appose his 
thumb with any of the fingers on his right hand. He generally 
wears a right wrist splint which has been prescribed for him. 
He takes medication to reduce the pain and has had many 
steroid injections into his right thumb. 

However, since the inception of the claim, the competent 
clinical evidence of record does not support finding that the 
entirety of the veteran's right hand is useless (as the 
veteran contends), as a result of the service-connected right 
thumb only.

Health care practitioners and examiners from VA and the 
private sector, have attested to the severity of the 
veteran's right thumb disability. For example, following a 
September 2000 VA examination, the examiner concluded that 
the veteran was essentially unable to use his right thumb for 
any purpose. Following a VA examination in July 2002, the 
examiner concluded that the functional limitations posed by 
the veteran's right thumb disability were the equivalent of 
amputation of the thumb with metacarpal resection. In 
November 2004, the veteran's private health care provider, P. 
H., M.D., stated that because of the veteran right hand 
disability, the veteran was unable to perform normal 
activities of daily living. He noted that the veteran had 
lost nearly all ability to perform any intricate operations 
with his right hand and was unable to do any heavy lifting.

Despite the severity of the veteran's service-connected right 
thumb disability, the preponderance of the evidence shows 
that such disability, by itself, does not render the 
veteran's right hand completely useless. The evidence shows 
that in addition to his service-connected right thumb 
disability, use of his right hand is impaired by arthritis in 
his fingers for which service connection has not been 
established. Moreover, the evidence shows that the veteran 
has continued to remain active and has used his right hand. 
As noted above, during a September 2000 VA examination, the 
veteran had reportedly done some construction work the 
previous year, and in February 2002, VA outpatient treatment 
records show that he had been mowing his yard. During a VA 
acute care evaluation in May 2002, it was noted that the 
veteran had difficulty performing many actions, such as 
grooming and hygiene or handling utensils and cups. However, 
it was further noted that despite the pain, the veteran 
continued to use his right hand. In fact, the evidence shows 
that the veteran is able to perform most activities of daily 
living. In this regard, Dr. H.'s clinical records do not 
support his conclusion that the veteran is unable to perform 
the activities of daily living, but instead show the 
opposite. Dr. H.'s clinical records show that in May 2004, 
the veteran was using a weed eater, while working in his yard 
and that as late as May 2007, the veteran continued to do 
yard work.

Not only has the veteran continued to remain active despite 
his service-connected right thumb disability, he tacitly 
acknowledges that such disability is not the equivalent of 
loss of use of the right hand. Throughout the appellate 
period, the veteran has been offered surgery to ameliorate 
the manifestations of his service-connected right thumb 
disability. However, he has consistently declined that offer, 
primarily because it would severely compromise the use of his 
right thumb and/or hand (see, e.g., VA outpatient treatment 
records, dated in June 1999 and May 2002).

Since the veteran filed his claim for an increased rating, 
single finger amputations, including the thumb, are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5152 -- 5156. Those 
codes specifically state that single finger amputation 
ratings are the only applicable ratings for amputations or 
whole or parts of single fingers. Thus, the rating code 
applicable to loss of use of the right hand would not be 
available to rate the veteran's service-connected right thumb 
disability. Note following 38 C.F.R. § 4.71a, Diagnostic 
Codes 5152 - 5156. In this regard, the Board further notes 
that the disability rating for a particular extremity may not 
exceed the rating for amputation of that extremity. 38 C.F.R. 
§ 4.68 (2007). Thus, the rating for amputation of the right 
thumb of the major upper extremity may not exceed 40 percent. 

Given the foregoing evidence, the 40 percent rating for the 
veteran's service-connected right thumb disability is 
confirmed and continued.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
right thumb disability. However, the evidence, however, does 
not show such an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards in rating that disability. 38 C.F.R. 
§ 3.321(b)(1) (2003). 

The veteran does not require frequent hospitalization for 
treatment of his right thumb. Although his right thumb 
disability would interfere with his prior employment as a 
carpenter, the preponderance of the evidence shows that the 
manifestations of that disability are contemplated by the 
regular schedular standards. As noted both above and in the 
remand directives below, the veteran is not presently in 
receipt of service connection for a right hand or right wrist 
disorder, apart from the presently service-connected right 
thumb disorder. 

It must be emphasized that the disability ratings as are 
found in schedular standards are not job specific. They 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. In this case, 
the degree of disability specified is adequate to compensate 
for considerable loss of working time due to his service-
connected right thumb disability. 38 C.F.R. § 4.1. 
Accordingly, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 

The Board has also considered the changes made to the ratings 
applicable to ankylosis of the fingers. See 67 Fed. Reg. 
48784-48787 (July 26, 2002) (effective August 26, 2002). In 
November 2002, the Board notified the veteran of those 
changes; however, there were no substantive changes which 
affected the evaluation of the veteran's right thumb. 
38 C.F.R. § 4.71a, Diagnostic Code 5152. Accordingly, those 
changes are of no force or effect in this appeal.



Pension

The veteran seeks VA pension benefits due to nonservice-
connected disability which is permanent and total in nature. 
However, the evidence shows that although he is otherwise 
qualified, his annual income exceeds the maximum annual rate 
of pension. Accordingly, he does not meet the criteria to 
receive pension and that portion of the appeal is denied.

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. A veteran meets the service requirements if he 1) 
served in the active military, naval or air service for 
ninety (90) days or more during a period of war; 2) is 
permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct; and 3) 
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 
3.3 (2006). 38 U.S.C.A. §§ 1502, 1521 (West 2002). 

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes. See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004). In addition, a 
disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older. See 38 U.S.C.A. § 1513 (West 2002).

The veteran was born in 1930 and is thus over 65 years of 
age. He also has the requisite wartime service and is 
qualified for a permanent and total rating for pension 
purposes. However, in his September 2005 claim for pension, 
the veteran reported that he and his wife received Social 
Security benefits in the amount of $799.00 per month and 
$380.00 per month, respectively. He also reported that he 
received $917.00 per month in retirement pay. Using those 
figures, the veteran's reported income exceeds $25,000.00 per 
year. Effective December 1, 2006, the maximum annual pension 
rate for a veteran with one dependent is $14,313.00 per year. 

Although the veteran reports $400.00 worth of unreimbursed 
medical expenses, that amount is not sufficient to offset the 
veteran's income which clearly exceeds the applicable maximum 
annual pension rate. Accordingly, the veteran is not 
currently eligible to receive VA nonservice-connected 
disability pension benefits. 


Earlier Effective Date for Additional Compensation for 
Dependents

The veteran contends that he had a 30 percent rating for 
service-connected disability in 1976 and that he should have 
been paid additional compensation for his dependents at that 
time. However, the veteran did not meet the criteria for 
additional compensation until the law was changed in 1978 and 
his disability rating was increased, effective August 28, 
1990. Thus, he was not eligible for additional compensation 
for his wife until August 28, 1990.

Prior to October 1, 1978, as now, basic entitlement to VA 
compensation existed when a veteran was disabled as the 
result of a personal injury or disease (including aggravation 
of a condition existing prior to service) while in active 
service if the injury or the disease was incurred or 
aggravated in line of duty. 38 U.S.C. § 310 (now codified at 
38 U.S.C.A. § 1110); 38 C.F.R. § 3.4(b)(1). An additional 
amount of compensation was payable for a spouse, child, 
and/or dependent parent where a veteran was entitled to 
compensation based on disability evaluated as 50 per centum 
or more disabling. 38 U.S.C.A. § 315 (1976); 38 C.F.R. 
§ 3.4(b)(2) (1976). 
The Veterans' Disability Compensation and Survivors' Benefits 
Act of 1978, Pub. L. 95-479 (92 Stat. 1560) (codified as 
amended at 38 U.S.C.A. § 1115) became effective October 18, 
1978, and, in part, reduced the service-connected degree of 
disability evaluation needed to be eligible to receive 
additional compensation for dependents from 50 percent to 
30 percent. See, also, 44 Fed. Reg. 22717 (April 17, 1979) 
(now codified as amended at 38 C.F.R. § 3.4(b)(2)). 

In 1976, the veteran had three dependents. In addition to his 
wife, he had two children, one born on September [redacted], 1955 and 
one born on December [redacted], 1960. 

In a January 1977 rating action, the RO granted the veteran a 
30 percent rating for his service-connected hypertensive 
cardiovascular disease and hypertension, effective February 
7,1976. At that time, service connection was also in effect 
for the residuals of lacerations of the right temple area, 
evaluated as noncompensable and for the residuals of a 
fractured right arm, also evaluated as noncompensable. The 
combined rating was 30 percent; however, that was not 
sufficient under the law and regulations then in effect to 
qualify the veteran for additional compensation to be paid to 
his dependents.

By a rating action in March 1978, the rating for the 
veteran's hypertensive cardiovascular disease was reduced to 
10 percent, effective June 1, 1978. The veteran was notified 
of that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate an appeal. Therefore, that decision became final 
under the law and regulations then in effect. 38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1977). 

By a rating action in December 1990, the veteran's rating for 
hypertensive cardiovascular disease was raised to 30 percent, 
effective August 28, 1990. In light of the change in the law 
in 1978, the veteran became eligible to receive additional 
compensation for his dependents. However, by that time, his 
children were at least 30 years of age. Thus, his sole 
remaining dependent was his wife.

Since August 28, 1990, the veteran has been compensated as a 
veteran with one dependent. Although he was not notified of 
his increased rate until many years later, he has in fact 
been paid at the correct rate since he became eligible August 
28, 1990. Thus, there is no legal basis for an earlier 
effective date for additional compensation for his wife. The 
law is dispositive of the issue; and, therefore, the appeal 
must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 



ORDER

A rating in excess of 30 percent for hypertensive 
cardiovascular disease, prior to January 10, 2005 is denied.

A rating in excess of 40 percent and for the residuals of a 
fractured right thumb is denied.

A permanent and total rating for pension purposes is denied. 

An effective date prior to August 1, 1990, for additional 
compensation for the veteran's dependents is denied.


REMAND

The Board has determined that additional development and 
advisement is required under the law in the remaining 
appeals. While the Board has not reviewed the remanded 
appeals with a view towards resolution of the merits, the 
Board notes the following matters of record.

In a December 1996 letter, B. Lewis, M.D., stated that the 
veteran had a "fracture in the (right) hand while in the 
military." Dr. Lewis noted the veteran's use of a splint on 
his wrist and forearm, and that the veteran had been 
diagnosed as having carpal tunnel syndrome, osteoarthritis in 
the right thumb, and bursitis in the right shoulder. 
Similarly, in a March 1998 letter, Michael E. Bunch, M..D., 
stated that in 1952, the veteran "apparently  . . . 
fractured his right wrist and right thumb." 

In a February 2006 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
disability of the 2nd, 3rd, 4th, and 5th fingers of the right 
hand, claimed as ankylosis. In May 2006, the veteran's 
representative filed a document with the RO, which 
constitutes a Notice of Disagreement with that decision. 

Since the Notice of Disagreement was timely filed at the 
correct place by a proper party, the issue of entitlement to 
service connection for disability of the 2nd, 3rd, 4th, and 5th 
fingers of the right hand, claimed as ankylosis, is 
potentially before the Board. 38 U.S.C.A. § 7105(b) (West 
2002 and Supp. 2007); 38 C.F.R. §§ 20.300 - 20.302 (2007). 
Therefore, the veteran is entitled to a Statement of the Case 
with respect to that issue. Manlincon, supra.

In April 2006, the RO raised the rating from 30 percent to 60 
percent for the veteran's service-connected hypertensive 
cardiovascular disease. That rating became effective January 
10, 2005. In April 2006, the RO issued the veteran a 
Supplemental Statement of the Case with respect to those 
actions. Since the Supplemental Statement of the Case was 
issued, the manifestations of the veteran's hypertensive 
cardiovascular disease have fluctuated 

In June 2006, the veteran had an echocardiogram which 
revealed an ejection fraction of 65. In July 2006, the 
veteran was admitted to Pitt Memorial Hospital where he 
underwent a two vessel coronary artery bypass graft. Prior to 
surgery, cardiac catheterization revealed an ejection 
fraction of 40 to 45 percent.

In March 2007, following a VA examination to evaluate the 
veteran's hypertensive cardiovascular disease, the examiner 
found that the veteran had an ejection fraction of 34 to 40 
percent and METS level of less than 3. 

Later in March 2007, an echocardiogram performed at or 
through Bertie Memorial Hospital, revealed an ejection 
fraction of 35 to 40. The examiner noted that represented a 
change from an echocardiogram in 2006 which showed an 
ejection fraction of 65. The examiner was unable to determine 
the etiology of that reduction but noted that it could 
possibly be related to progression of the veteran's coronary 
artery disease. Therefore, the examiner recommended a stress 
test. In April 2007, following a pharmacologic stress test 
performed at Carolina Heart Clinic, the veteran's ejection 
fraction was 58.

In May 2007, the veteran's private physician, P. H., M.D., 
noted that the veteran had been performing a lot of yard work 
but had experienced no chest pain or shortness of breath.

In view of the fluctuating findings since the veteran 
underwent coronary artery bypass grafting in July 2006, an 
additional VA examination is warranted.

By a rating action in June 2007, the RO assigned the veteran 
a 100 percent rating for the coronary artery bypass graft the 
veteran underwent for his service-connected heart disorder. 
38 C.F.R. § 4.104, Diagnostic Code 7017 (2007). That rating 
was effective July 12, 2006 through October 31, 2006. 
Effective November 1, 2006, the 100 percent rating was 
reduced to 60 percent. Clearly, those actions did not 
represent a complete grant of the benefits sought on the 
issue of an increased rating for the veteran's service-
connected hypertensive cardiovascular disease. 

There is no evidence on file that the veteran has withdrawn 
his claim for a rating in excess of 60 percent for his 
service-connected hypertensive heart disease for the period 
from July 12, 2006 through October 31, 2006 or for the period 
from November 1, 2006 through the present. In fact, in 
December 2007, the veteran's representative indicated the 
veteran continued to seek an increased rating for his 
service-connected heart disease. Therefore, the veteran 
should have been issued a Supplemental Statement of the Case 
concerning the RO actions following the issuance of the April 
2006 Supplemental Statement of the Case. 38 C.F.R. § 19.31 
(2007).

Since the June 2007 rating action, the RO has received 
records from a VA medical facility reflecting the veteran's 
treatment from June to August 2007. Those records are 
potentially relevant to the claim for an increased rating for 
hypertensive cardiovascular disease, and the RO is deemed to 
have had constructive notice of the presence of those 
records. However, the veteran has not waived his right to 
have them considered by the RO prior to review by the Board. 
38 C.F.R. § 20.1304 (2007).

By a rating action in April 1998, the RO denied the veteran's 
claim of entitlement to a total rating due to unemployability 
caused by service-connected disability. The veteran was 
notified of that decision, as well as his appellate rights; 
however, a notice of disagreement was not received with which 
to initiate an appeal. Therefore, that decision became final. 
38 U.S.C.A. § 7105(c) (West 2002 and Supp. 2007); 38 C.F.R. 
§ 20.1103 (2007). 

Following the April 2006 rating action, the veteran had a 60 
percent rating for his service-connected heart disease and a 
40 percent rating for his service-connected residuals of a 
fractured right thumb. Moreover, in his December 2007 
statement, the veteran's representative raised contentions to 
the effect that the veteran was unemployable due to service-
connected disabilities. 38 C.F.R. § 4.16. Therefore, the 
Board must consider that issue in conjunction with the 
current appeal. VAOPGCPREC 6-96.

In light of the foregoing, additional development of the 
record is warranted with respect to the issue of entitlement 
to an increased rating for the veteran's service-connected 
heart disease and for a total rating due to unemployability 
caused by service-connected disability. Additional 
development is also warranted with respect to the potential 
issue of service connection for disability of the 2nd, 3rd, 
4th, and 5th digits of the right hand, claimed as ankylosis. 
Accordingly, those issues are remanded for the following 
actions:

1. Issue the veteran a Statement of the 
Case with respect to his claim of 
entitlement to service connection for 
disability of the 2nd, 3rd, 4th, and 5th 
fingers of the right hand, claimed as 
ankylosis. 

If, and only if, the veteran completes an 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
that claim be returned to the Board. See 
38 U.S.C.A. § 7105 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 20.200, 20.202 
(2007). 

2. Issue the veteran a Supplemental 
Statement of the Case with respect to the 
issue of an increased rating for 
hypertensive heart disease for the period 
from July 12, 2006 through October 31, 
2006 and for the period from November 1, 
2006 through the present. 

The Supplemental Statement of the Case 
must include, but is not limited to, the 
RO's actions since those noted in the 
Supplemental Statement of the Case, 
issued in April 2006. Then, give the 
veteran a reasonable opportunity to 
respond. 

3. When the actions in part 2 have been 
completed, schedule the veteran for a 
cardiovascular examination to determine 
the extent of impairment due to the 
veteran's hypertensive cardiovascular 
disease. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examiner must state whether or not 
the veteran has definite enlargement of 
the heart, sustained diastolic 
hypertension of 100 or more, and moderate 
dyspnea on exertion. 

The examiner must also state whether the 
veteran has marked enlargement of the 
heart, confirmed by roentgenogram, or the 
apex beat beyond the mid-clavicular line, 
sustained diastolic hypertension of 100 
or more which may later have been 
reduced, dyspnea on exertion, and 
preclusion of more than light manual 
labor. 

Further, the examiner must state whether 
or not the veteran had congestive heart 
failure during the year preceding the 
examination, and if so, whether or not 
there was more than one episode of acute 
congestive heart failure or whether or 
not it was chronic in nature. 

The examiner must set forth the veteran's 
workload capacity in terms of METS and 
state whether it results in dyspnea, 
fatigue, angina, dizziness, or syncope.

Finally, the examiner must state whether 
or not the veteran has left ventricular 
dysfunction and set forth the associated 
ejection fraction.

4. When the actions in parts 2 and 3 have 
been completed, undertake any other 
necessary development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issue of 
entitlement to a rating in excess of 60 
percent for hypertensive cardiovascular 
disease, effective January 10, 2005 
through July 11, 2006 and the issue of 
entitlement to a rating in excess of 60 
percent for hypertensive cardiovascular 
disease effective November 1, 2006. In so 
doing, the RO/AMC must consider that 
issue under the law and regulations 
applicable to evaluating cardiovascular 
disease in effect when the veteran filed 
his claim, as well as the revisions which 
became effective January 12, 1998.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

5. When the actions in parts 2, 3, and 4 
have been completed, undertake any 
necessary development, such as the 
scheduling of any other indicated VA 
examinations, if deemed by the RO/AMC to 
be appropriate under the law. Then 
adjudicate the issue of entitlement to a 
total rating due to unemployability 
caused by service-connected disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Statement of the Case and informed of 
the requirements to perfect an appeal. 

If, and only if, the veteran completes an 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
that claim be returned to the Board. See 
38 U.S.C.A. § 7105 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 20.200, 20.202 
(2007). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

The remanded matters must be afforded expeditious treatment. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


